Exhibit 10.1

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

 

)

 

 

)

CONSENT ORDER,

In the Matter of

)

ORDER FOR RESTITUTION,

 

)

AND ORDER TO PAY

MONTEREY COUNTY BANK

)

CIVIL MONEY PENALTY

MONTEREY, CALIFORNIA

)

 

 

)

Docket FDIC-09-081b

(INSURED STATE NONMEMBER BANK)

)

& FDIC-10-221k

 

)

 

 

)

 

 

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Monterey County Bank, Monterey, California (“Bank”) under
Section 3(q) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §
1813(q)(3).

 

The FDIC has reason to believe that the Bank has engaged in unsafe or unsound
banking practices, and engaged in deceptive practices in violation of Section 5
of the Federal Trade Commission Act (“Section 5”), 15 U.S.C. § 45(a)(1), and the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1601 et seq., as
amended, in connection with the Bank’s credit card relationship with Tighorn
Financial Services, LLC (“Tighorn”) and the Bank’s stored value debit card
relationship with EDebit Pay, LLC aka EDP Technologies Corporation (“EDP”).

 

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation to the Issuance of a Consent Order, Order
for Restitution and Order to Pay (“Stipulation”) dated August 27, 2010, that is
accepted by the FDIC.  With the Stipulation, the Bank has consented, without
admitting or denying any charges of unsafe or unsound banking practices or other
violations of law or regulation to the issuance of this Consent Order, Order for

 

--------------------------------------------------------------------------------


 

Restitution and Order to Pay Civil Money Penalty (collectively referred to as
“Order”) by the FDIC.

 

Having determined that the requirements for issuance of an order under Sections
8(b) and 8(i) if the FDI Act, 12 U.S.C. § 1818(b) & (i) have been satisfied, the
FDIC hereby orders the Bank and its institution-affiliated parties, as that term
is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), to take the
following actions.

 

I.                                         CONSENT ORDER

 

A.           The FDIC hereby orders that the Bank, its institution-affiliated
parties and its successors and assigns:

 

1.                                       Refrain from offering credit cards
which are intended for the transfer and payment of charged-off consumer debt
(“Balance Transfer Credit Cards”) without disclosing the age of the debt and the
fact that the transferred debt is time-barred and/or no longer reportable by
credit reporting agencies;

 

2.                                       Refrain from offering Balance Transfer
Credit Cards to consumers when the Bank does not have sufficient substantiation
that the debtor is obligated for the amount of indebtedness subject to the
Balance Transfer;

 

3.                                       Refrain from misleading consumers about
the utility of Balance Transfer Credit Cards advertised as credit cards when, in
fact, the consumers have no available credit at the time the credit card is
issued;

 

4                                          Refrain from misrepresenting debt
collection programs as a credit card offer;

 

5.                                       Refrain from misleading consumers
regarding the interest charged on debt transferred to Balance Transfer Credit
Cards; and

 

2

--------------------------------------------------------------------------------


 

6.                                       Refrain from misleading consumers
concerning the fees associated with stored value debit cards through website
solicitations for the cards.

 

B.             It is further ordered that the Bank, its institution-affiliated
parties, and its successors and assigns, take affirmative action as follows:

 

1.                                       BOARD OF DIRECTORS

 

(a)                                  From the effective date of this Order, the
Board shall participate fully in the oversight of the Bank’s compliance
management system, to include assuming full responsibility for the approval of
sound compliance policies and objectives and for the supervision of all the
Bank’s compliance-related activities, consistent with the role and expertise
commonly expected for directors of banks of comparable size and complexity.

 

(b)                                 Within 30 days from the effective date of
this Order, the Bank’s Board shall establish a compliance committee comprised of
at least three directors who are not officers of the Bank (“Compliance
Committee”).

 

(i)                                     The Compliance Committee shall meet at
least monthly and, at a minimum, the following areas shall be reviewed and
approved:  minutes of the Compliance Committee, Compliance Officer reports,
Compliance Management Program audit reports, compliance program policies, and
compliance with this Order.

 

(ii)                                  The Compliance Committee shall report its
monthly discussions to the Board and the Board minutes shall document the review
and approval of all items before the Board, including the names of any
dissenting directors.

 

3

--------------------------------------------------------------------------------


 

(iii)                               The Board, in conjunction with the
Compliance Committee, shall allocate resources that are:

 

(A)                              Commensurate with the level of complexity of
the Bank’s operations to ensure the establishment and implementation of an
adequate Compliance Management System, including procedures ensuring the Bank’s
compliance with consumer protection laws, regulatory guidance, regulations, and
policies (“Consumer Laws”); and

 

(B)                                Sufficient to ensure the Bank’s compliance
with this Order.

 

(iv)                              The Board, in conjunction with the Compliance
Committee, shall:

 

(A)                              Ensure that the duties and responsibilities of
the Compliance Officer are clearly defined and provide for accessibility to both
the Board and the Compliance Committee;

 

(B)                                Require the Compliance Officer to provide to
the Compliance Committee monthly written reports, including but not limited to
the enactment and/or promulgation of new Consumer Laws and changes to existing
Consumer Laws, training performed, monitoring and audits performed, corrective
action taken, and compliance with this Order;

 

(C)                                Ensure that the Compliance Officer has and
retains sufficient authority and independence to implement policies related to
Consumer Laws and to institute corrective action as needed.  This authority
shall include the ability to cross departmental lines, have access to all areas
of the Bank’s operations, and effectuate corrective action upon discovering
deficiencies; and

 

4

--------------------------------------------------------------------------------


 

(D)                               Ensure that the Compliance Officer receives
ongoing training, sufficient time, and adequate resources to effectively
oversee, coordinate, and implement the Bank’s Compliance Management System.

 

(c)                                  Within 90 days from the effective date of
this Order, the Board shall develop and adopt a comprehensive educational
program for periodic training for each member of the Board.  The educational
program shall specifically address Consumer Laws.

 

2.                                       OVERSIGHT OF THIRD-PARTY AGREEMENTS AND
SERVICES

 

(a)                                  Within 60 days from the effective date of
this Order, the Bank shall develop and maintain effective monitoring, training,
and audit procedures to review each aspect of the Bank’s agreements with third
parties and the services performed for the Bank pursuant to these agreements
(“Third-Party Agreements and Services”).  The policies and procedures shall, at
a minimum, provide for:

 

(i)                                     Bank review and approval of copies of
(A) all marketing and solicitation materials, including direct mail or internet
solicitations, promotional materials, advertising, telemarketing scripts
(“Marketing and Solicitation Materials”), and (B) other materials provided to
consumers generated in connection with the administration and servicing of the
Third-Party Agreements and Services;

 

(ii)                                  Maintenance of records of all service
provider agreements and approved marketing and solicitation materials, 
including any changes or amendments with respect to such materials;

 

(iii)                               Monitoring of the performance of marketing
and solicitation programs for new accounts;

 

5

--------------------------------------------------------------------------------


 

(iv)                              Prompt notification to the Bank by any
third-party provider of all regulatory agencies’ inquiries, customer complaint
correspondence, and/or legal action received from any third party with respect
to third-party debit and credit card programs (other than routine requests such
as requests to cease and desist collection contact), and maintenance by the Bank
of all such documents;

 

(v)                                 Procedures for promptly addressing and
resolving consumer complaints regarding third-party debit and credit card
programs, regardless of the source;

 

(vi)                              Bank review of all third-party debit and
credit card program partners’ credit, fraud, and risk management materials,
including policy manuals and practices, to determine compliance with all
Consumer Laws, and

 

(vii)                           An effective training program that includes
comprehensive training in all Consumer Laws, including Section 5, the FDCPA, and
all implementing rules and regulations, regulatory guidance, and statements of
policy for appropriate Bank personnel.

 

(b)                                 During the life of this Order, the Bank
shall perform due diligence on a semi-annual basis to ensure that third parties
have in place an adequate training program to ensure that their employees act in
compliance with consumer protection laws and regulations, including, but not
limited to the FTC Act, the FDCPA, the Equal Credit Opportunity Act, and all
implementing rules and regulations, regulatory guidance, and statements of
policy.

 

(c)                                  During the life of this Order, the Bank’s
Compliance Committee established pursuant to paragraph 1(b) of section I(B) of
this Order shall, on a semi-annual basis, submit a written report to the Board
and senior management as to whether the third parties are in compliance with
federal consumer protection laws and implementing rules and regulations,

 

6

--------------------------------------------------------------------------------


 

regulatory guidance and statements of policy.  The written report shall include
potential violations, deficiencies or other concerns.  The Board shall be
responsible for ensuring that corrective actions are taken to address the
findings of the written report.

 

3.                                       COMPLIANCE MANAGEMENT SYSTEM

 

(a)                                  Within 60 days from the effective date of
this Order, the Bank shall develop and implement a Compliance Management System
that is commensurate with the level of complexity of the Bank’s operations.

 

(b)                                 The Compliance Management System shall
include the development and implementation of a comprehensive written compliance
program (“Compliance Program”) which shall include all of the Consumer Laws to
which the Bank is subject.  At a minimum, the Compliance Program shall provide
for and include:

 

(i)                                     Development and implementation of
operating procedures for each compliance and fair lending law and regulation to
which the Bank is subject.  Operating procedures shall be distributed to all
employees having responsibilities that relate to applicable Consumer Laws.

 

(ii)                                  Development and implementation of a formal
training program for all personnel who have compliance responsibilities to
ensure that all such personnel are thoroughly knowledgeable of applicable
compliance requirements.

 

(iii)                               Development and implementation of a program
to monitor the Bank’s compliance with Consumer Laws.

 

(iv)                              Development and implementation of procedures
to ensure follow-up actions and corrective attention are provided to exceptions
identified during monitoring.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Board shall review the Compliance
Program on an annual basis.  Any subsequent modifications to the Compliance
Program shall be approved by the Board, in which approval shall be recorded in
the minutes of the Board.  Thereafter, the Bank shall follow the written
compliance program and/or any subsequent modification thereto.

 

4.                                       COMPLIANCE OFFICER

 

(a)                                  During the life of this Order, the Bank
shall have and retain a qualified Compliance Officer who possesses the requisite
knowledge and experience to administer an effective Compliance Management
System, including experience with third-party debit and credit card agreements. 
The Compliance Officer shall be independent of the Bank’s debit and credit card
operations.  The Compliance Officer shall be given stated written authority by
the Bank’s Board to implement and supervise the Bank’s Compliance Program,
including but not limited to providing training for the Bank’s employees in all
Consumer Laws, establishing internal controls and procedures reasonably designed
to prevent violations of Consumer Laws, and performing or supervising periodic
internal audits, including audits of third-parties, to ascertain compliance with
Consumer Laws and the Bank’s Compliance Program.

 

(b)                                 The Compliance Management System shall
provide sufficient staff personnel to assist the Compliance Officer.

 

5.                                       INDEPENDENT AUDIT PROGRAM

 

(a)                                  Within 90 days from the effective date of
this Order, the Bank shall have an independent audit to ensure compliance with
Consumer Laws.  The audit shall be conducted by qualified personnel with
experience in conducting independent audits of compliance programs of banks of a
comparable size and complexity.  The audit will assess the Bank’s

 

8

--------------------------------------------------------------------------------


 

Compliance Program, and at a minimum, shall:

 

(i)                                     Define a comprehensive scope for the
audit;

 

(ii)                                  Identify the number of transactions
sampled by category or product type;

 

(iii)                               Identify deficiencies;

 

(iv)                              Provide descriptions of or suggestions for
corrective actions and time frames for correction; and

 

(v)                                 Establish follow-up procedures to verify
that corrective actions were implemented and effective.

 

(b)                                 Audit findings, deficiencies, and
recommendations must be documented in a written report and provided to the Audit
Committee within 10 days after receipt of the independent audit report.  In
addition, the audit reports should be thoroughly reviewed by the Board and be
fully documented in the Board’s minutes.  The Bank shall forward a copy of the
independent audit report to the Regional Director of the FDIC’s San Francisco
Regional Office (“Regional Director”) within 10 days of receipt of the
independent audit report.

 

(c)                                  Within 60 days of receipt of the
independent auditor’s written report, the Compliance Committee and the Board
shall take action to address the audit’s findings, correct any deficiencies
noted, and implement any recommendations or explain in writing, in a document
signed by all Board members, why a particular recommendation has not been
implemented.

 

(d)                                 After receipt of the independent audit
report, the Bank shall on an annual basis conduct subsequent independent
audits.  The subsequent audits shall comply with all of the

 

9

--------------------------------------------------------------------------------


 

provisions of this paragraph.

 

6.                                       CORRECTION OF VIOLATIONS OF LAW AND/OR
REGULATIONS

 

(a)                                  Within 30 days of the effective date of
this Order, the Bank shall, to the extent possible, correct all violations of
Consumer Laws.  In addition, the Bank shall ensure its future compliance with
all applicable Consumer Laws.  The Bank’s actions as required by this paragraph
shall be satisfactory to the Regional Director as determined at subsequent
examinations and/or visitations.

 

(b)                                 During the life of this Order, the Bank
shall not make, directly or indirectly, any false, deceptive, or misleading
representations with respect to any extension of credit or other Bank product or
service, including the advertising, marketing, offering, soliciting, extending
or servicing of any extension of credit or other Bank product or service.

 

(c)                                  During the life of this Order, the Bank
shall not, directly or indirectly, engage in any unfair practices to collect any
debt.

 

7.                                       FINANCIAL EDUCATION

 

Within 90 days from the effective date of this Order, the Bank shall contribute
an aggregate amount of $300,000 to established local or national non-profit
organizations for the specific purpose of consumer financial education and
counseling, in both English and Spanish, covering topics including, but not
limited to, credit cards, prepaid debit cards, mortgages, overdraft programs,
and other consumer financial products; credit repair and restoration; budget
creation and management.  The Bank must obtain the Regional Director’s approval
prior to the disbursement of funds to any specific organization.

 

10

--------------------------------------------------------------------------------


 

II.                                     ORDER FOR RESTITUTION AND OTHER RELIEF

 

It is further ordered that:

 

1.                                       RESERVE ACCOUNT

 

(a)                                  Within 10 days from the effective date of
this Order, the Bank shall reserve or deposit into a segregated deposit account
(“Reserve Account”) an amount not less than $1,500,000.

 

(b)                                 The Bank shall make all restitution payments
required by paragraphs 3 and 4 of section II of this Order, regardless of
whether the total of such payments exceeds the initial funding of the Reserve
Account.  The total cash restitution payments made by the Bank as required by
paragraphs 3 and 4 of section II of this Order shall not exceed $2,500,000.

 

(c)                                  Funds remaining in the Reserve Account
shall revert to the Bank after all restitution payments required by paragraphs 3
and 4 of section II of this Order have been satisfied.

 

2.                                       INDEPENDENT CERTIFIED ACCOUNTING FIRM

 

(a)                                  Within 30 days from the issuance of this
Order, the Bank shall retain, at its expense, an independent certified
accounting firm (“Firm”) acceptable to the Regional Director to determine
compliance with the restitution plans set forth in paragraphs 3 and 4 of section
II of this Order.  The Firm shall determine compliance in accordance with the
attestation standards established by the American Institute of Certified Public
Accountants for agreed-upon procedures for engagements and provide the reports
called for in paragraphs 3 and 4 of section II of this Order.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Prior to the engagement of the Firm, and no
later than 15 days from the issuance of this Order, the Bank shall submit the
name and qualifications of the Firm, together with the proposed engagement
letter with the Firm and the proposed agreed-upon procedures, to the Regional
Director for non-objection.

 

(c)                                  The engagement letter between the Bank and
the Firm shall grant the FDIC access to the Firm’s staff, work-papers, and
materials prepared in the course of the Firm’s engagement and preparation of the
reports required by this Order.

 

(d)                                 To be acceptable to the Regional Director,
the Firm must be independent and, at a minimum, comply with the Code of Conduct
of the appropriate State Board of Accountancy and meet the auditor independence
requirements of the Securities and Exchange Commission.

 

(e)                                  Within 15 days after submission of the
Firm’s name, the Regional Director shall notify the Bank in writing of the
FDIC’s objection or non-objection thereto.

 

3.                                       RESTITUTION PLAN FOR TIGHORN FINANCIAL
SERVICES (“TIGHORN”) CREDIT CARD PROGRAM

 

(a)                                  Within 60 days from the effective date of
this Order, the Bank shall prepare a comprehensive restitution plan (“Tighorn
Restitution Plan”) for all consumers who had or currently have a New Horizons
credit card issued by the Bank through an agreement with Tighorn (“Tighorn
Eligible Consumers”).  The Bank shall submit the Tighorn Restitution Plan to the
Regional Director for his review, comment, and non-objection prior to
implementation.  The Tighorn Restitution Plan shall require the following:

 

12

--------------------------------------------------------------------------------


 

(i)                                                 For all Tighorn Eligible
Consumers who were issued New Horizons credit cards before June 2008 and whose
accounts are not in default, the Bank shall make the following restitution and
take the following equitable action:

 

(A)                         Reimbursement in cash for all interest charged and
paid in cash by the consumer on the amount of debt transferred to such accounts;

 

(B)                           Reimbursement in cash for the annual fee charged
and paid in cash by the consumer for the first year of such accounts; and

 

(C)                           Refrain from reporting any subsequent default on
the account to any Credit Reporting Agency (“CRA”), except as relates to
purchases made by the consumer on the New Horizons credit card;

 

(ii)                                              For all Tighorn Eligible
Consumers who were issued New Horizons credit cards before June 2008, made
payments on their accounts, and whose accounts are currently in default, the
Bank shall make the following restitution and take the following equitable
action:

 

(A)                         Reimbursement in cash for all interest charged and
paid in cash by the consumer on the amount of debt transferred to such accounts;

 

(B)                           Reimbursement in cash for the annual fee charged
and paid in cash by the consumer for the first year of such accounts; and

 

(C)                           Pursue the reversal of any known reporting of
default on such accounts to any CRA and refrain from subsequently reporting any
default on such accounts to any CRA, except as relates to purchases made by the
consumer on the New Horizons credit card;

 

13

--------------------------------------------------------------------------------


 

(iii)                                           For all Tighorn Eligible
Consumers who were issued New Horizons credit cards before June 2008, made no
payments on their accounts, and whose accounts are currently in default, the
Bank shall make the following restitution and take the following equitable
action:

 

(A)                         Pursue the reversal of all interest charged on the
amount of debt transferred to such accounts;

 

(B)                           Pursue the reversal of the annual fee charged to
such accounts; and

 

(C)                           Pursue the reversal of any known reporting of
default on such accounts to any CRA and refrain from subsequently reporting any
default on such accounts, except as relates to purchases made by the consumer on
the New Horizons credit card;

 

(iv)                                          For all Tighorn Eligible Consumers
who were issued New Horizons credit cards from June 2008 through September 2008
and whose accounts are not in default, the Bank shall make the following
restitution and take the following equitable action:

 

(A)                         Reimbursement in cash for the annual fee charged and
paid in cash by the consumer for the first year of such accounts; and

 

(B)                           Refrain from reporting any subsequent default on
such accounts to any CRA, except as relates to purchases made by the consumer on
the New Horizons credit card;

 

(v)                                             For all Tighorn Eligible
Consumers who were issued New Horizons credit cards from June 2008 through
September 2008, made payments on their

 

14

--------------------------------------------------------------------------------


 

accounts, and whose accounts are currently in default, the Bank shall make the
following restitution and take the following equitable action:

 

(A)                         Reimbursement in cash for the annual fee charged and
paid in cash by the consumer for the first year of such accounts; and

 

(B)                           Pursue the reversal of any known reporting of
default on such accounts to any CRA and refrain from subsequently reporting any
default on such accounts to any CRA, except as relates to purchases made by the
consumer on the New Horizons credit card;

 

(vi)                                          For all Tighorn Eligible Consumers
who were issued New Horizons credit cards from June 2008 through September 2008,
made no payments on their accounts, and whose accounts are currently in default,
the Bank shall make the following restitution and take the following equitable
action:

 

(A)                         Pursue the reversal of all interest charged on the
amount of debt transferred to such accounts;

 

(B)                           Pursue the reversal of the annual fee charged to
such accounts; and

 

(C)                           Pursue the reversal of any known reporting of
default on such accounts to any CRA and refrain from subsequently reporting any
default on such accounts to any CRA, except as relates to purchases made by the
consumer on the New Horizons credit card;

 

(vii)                                       For all Tighorn Eligible Consumers
who were issued New Horizons credit cards after September 2008, the Bank shall
pursue the reversal of any known

 

15

--------------------------------------------------------------------------------


 

reporting of default on such accounts to any CRA and shall refrain from
subsequently reporting any default on such accounts to any CRA, except as
relates to purchases made by the consumer on the New Horizons credit card.

 

(b)                                 Within 30 days of receipt of non-objection
from the Regional Director, the Bank shall implement the Tighorn Restitution
Plan.  Any required cash restitution amount shall be provided to each of the
Tighorn Eligible Consumers in the form of a cashier’s check as such consumers
are identified.  The cashier’s checks issued by the Bank shall not limit
consumers’ rights in any way.

 

(c)                                  The Firm hired by the Bank pursuant to
paragraph 2 of section II of this Order shall review and verify that the Bank
accurately identified the Tighorn Eligible Consumers and correctly credited the
accounts of, and made cash refunds, as appropriate, to Tighorn Eligible
Consumers.

 

(d)                                 The Firm shall prepare a detailed written
report of the processes and procedures by which the Bank determined the
restitution amounts described in paragraph 3(a) of section II of this Order. 
The report shall also include the following:  (i) total number of Tighorn
Eligible Consumers, (ii) total amount of restitution made under the Tighorn
Restitution Plan.

 

(e)                                  The report described in paragraph 3(d) of
section II of this Order shall be submitted to the Regional Director for his
review, comment, and non-objection within 60 days after the Bank has completed
implementation of the Tighorn Restitution Plan.

 

(f)                                    The Bank shall retain all records
pertaining to the Tighorn Restitution Plan, including but not limited to: 
documentation of the processes and procedures used to determine the Tighorn
Eligible Consumers; the names, contact, and account information of the

 

16

--------------------------------------------------------------------------------


 

Tighorn Eligible Consumers; any mailing records; and documentation that the
appropriate restitution and equitable relief were made.

 

4.                                       RESTITUTION PLAN FOR EDEBIT PAY, L.L.C.
(“EDP”) DEBIT CARD PROGRAM

 

(a)                                  Within 60 days from the effective date of
this Order, the Bank shall prepare a comprehensive restitution plan (“EDP
Restitution Plan”) for all consumers who had or currently have a prepaid debit
card issued by the Bank through an agreement with EDP (“EDP Eligible
Consumers”).  The EDP Restitution Plan shall require that all EDP Eligible
Consumers be reimbursed for all fees and/or charges incurred in connection with
the EDP prepaid debit card other than the initial application and processing
fees and monthly maintenance fees during the six years preceding the effective
date of this Order.  The Bank shall submit the EDP Restitution Plan to the
Regional Director for his review, comment, and non-objection prior to
implementation.

 

(b)                                 Within 30 days of receipt of non-objection
from the Regional Director, the Bank shall implement the EDP Restitution Plan. 
Any required cash restitution amount shall be provided to each of the EDP
Eligible Consumers in the form of a cashier’s check as such consumers are
identified.  The cashier’s checks issued by the Bank shall not limit consumers’
rights in any way.

 

(c)                                  The Firm hired by the Bank pursuant to
paragraph 2 of section II of this Order shall review and verify that the Bank
accurately identified the EDP Eligible Consumers and correctly credited the
accounts of, and made cash refunds, as appropriate, to EDP Eligible Consumers.

 

17

--------------------------------------------------------------------------------


 

(d)                                 The Firm shall prepare a detailed written
report of the processes and procedures by which the Bank determined the
restitution amounts described in paragraph 4(a) of section II of this Order. 
The report shall also include the following:  (i) total number of EDP Eligible
Consumers, (ii) total amount of restitution made under the EDP Restitution Plan.

 

(e)                                  The report described in paragraph 4(d) of
section II of this Order shall be submitted to the Regional Director for his
review, comment, and non-objection within 60 days after the Bank has completed
implementation of the EDP Restitution Plan.

 

(f)                                    The Bank shall retain all records
pertaining to the EDP Restitution Plan, including but not limited to: 
documentation of the processes and procedures used to determine the EDP Eligible
Consumers; the names, contact, and account information of the EDP Eligible
Consumers; any mailing records; and documentation that appropriate restitution
was made.

 

5.                                       MAILING REFUNDS

 

When the Bank makes cash refunds to Tighorn Eligible Consumers and EDP Eligible
Consumers by cashier’s check made payable to that eligible consumer, it shall
send the cashier’s check by United States Postal Service first-class mail,
address correction service requested, to the consumer’s last address as
maintained in the Bank’s records.  The Bank shall make reasonable attempts to
obtain a current address for any eligible consumer whose notification letter
and/or restitution check is returned for any reason, using standard address
search methodologies, and shall promptly re-mail all returned letters and/or
restitution checks to current addresses, if any.  If the cashier’s check for any
eligible consumer is returned to the Bank after such second mailing by the Bank,
or if a current mailing address cannot be identified using standard address
search methodologies, the Bank shall retain the restitution amount of such
eligible consumer for a

 

18

--------------------------------------------------------------------------------


 

period of three-hundred sixty (360) days from the date the restitution check was
originally mailed, during which period such amount may be claimed by such
eligible consumer upon appropriate proof of identity.  After such time these
monies will be disposed of in accordance with the Tighorn and EDP Restitution
Plans.

 

III.                                 ORDER TO PAY

 

It is further ordered, that by reason of the alleged violations of law and/or
regulations, and after taking into account the Consent Order and Order for
Restitution, the appropriateness of the penalty with respect to the financial
resources and good faith of the Bank, the gravity of the conduct by the Bank,
the history of previous conduct by the Bank, and such other matters as justice
may require, pursuant to Section 8(i)(2) of the FDI Act, 12 U.S.C. § 1818(i)(2),
a civil money penalty of $500,000 is assessed against the Bank.  The Bank shall
pay the civil money penalty to the Treasury of the United States.

 

IV.                                NOTIFICATION AND REPORTING REQUIREMENTS

 

1.                                       SHAREHOLDER NOTIFICATION

 

Following the effective date of this Order, the Bank shall send to its
shareholder(s) or otherwise furnish a description of this Order in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting.  The
description shall fully describe the Order in all material respects.  The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Accounting and Securities Section, Washington, D.C. 20429, at
least 15 days prior to dissemination to shareholders.  Any changes requested to
be made by the FDIC shall be made prior to dissemination of the description,
communication, notice, or statement.

 

19

--------------------------------------------------------------------------------


 

2.                                       PROGRESS REPORTS

 

On or before the 30th day after the end of the first calendar quarter following
the effective date of this Order, and on or before the 30th day after the end of
every calendar quarter thereafter, the Bank shall furnish written progress
reports to the Regional Director, which detail the form and manner of any
actions taken to secure compliance with this Order and the results thereof.  The
Bank may discontinue submitting such reports when the corrections required by
this Order have been accomplished and the Regional Director has expressly
released the Bank in writing from making any further reports.

 

V.                                    SAVINGS CLAUSE AND EFFECTIVE DATE OF ORDER

 

The provisions of this Order shall not bar, estop or otherwise prevent the FDIC
or any other federal or state agency or department from taking any action
against the Bank, any of the Bank’s current or former institution-affiliated
parties, including third-parties and/or agents, for violations of any laws, for
engaging in unsafe or unsound banking practices, for engaging in unfair or
deceptive practices, or for making false or misleading representations.

 

This Order will become effective upon its issuance by the FDIC.  The provisions
of this Order shall be binding on the Bank, its institution-affiliated parties,
and their successors and assigns. The provisions of this Order shall remain
effective and enforceable except to the extent that, and until such time as, any
provisions of this Order shall have been modified, terminated, suspended, or set
aside by the FDIC.

 

20

--------------------------------------------------------------------------------


 

Pursuant to delegated authority.

 

Dated at Washington, D.C., this 29th day of September, 2010.

 

 

 

/s/ Sandra L. Thompson

 

Sandra L. Thompson

 

Director

 

Division of Supervision and Consumer Protection

 

Federal Deposit Insurance Corporation

 

21

--------------------------------------------------------------------------------